Citation Nr: 1147100	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  09-27 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to September 1967.  He received the Combat Infantryman Badge.
This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Augusta, Maine.  In that decision, the RO granted service connection for PTSD and assigned an initial 50 percent disability rating, effective January 29, 2008.  Jurisdiction over the Veteran's claim has remained with the RO in New York, New York.

In his July 2009 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO.  In April 2011, he withdrew his hearing request.

In December 2009, the RO granted a total rating for compensation purposes based on individual unemployability (TDIU), effective April 7, 2009.


FINDING OF FACT

In April 2011, prior to the promulgation of a decision in the appeal, the Board received notification that a withdrawal of the appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.  In the present case, the Veteran submitted a written statement dated in April 2011 in which he stated that he wished to withdraw the appeal for a higher initial rating for PTSD.  Therefore, the Veteran has withdrawn the appeal as to this issue and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


